WHITINlG, J.
Two- petitions for the division of Butte county were presented to the county commissioners of such county. These petitions did not agree as to the territory sought to be included in a new county, and if the questions of division to be submitted under each petition should carry at the election, such attempt at division would be abortive. Yet the county commis*4sioners directed that both propositions be submitted to the voters of such co'unty at the November, 1920, election. To review such action of the county commissioners a writ of certiorari was sued out in the circuit court. The circuit court reversed the action of the county commissioners and adjudged that there be submitted to the votérs the question of division as prayed in the first petition filed. From such judgment of the circuit court this appeal was taken. The judgment of the circuit court appears to have been rendered about August 25, 1920. No appeal was taken until October 7, 1920, and appellants’ brief was not filed in this court until November 11, 1920, several days after the date of the election.
It is apparent that a determination of the questions sought to be raised upon this appeal would benefit no one; and, inasmuch as this situation comes through delay of appellants in taking their appeal and pushing same to a speedy determination, this court does not feel1 called upon to do the idle act of considering and determining the questions presented upon this appeal.
For the reason stated above, the appeal herein is dismissed at appellants’ costs.